Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into by and between
iMergent, Inc. (including its wholly owned subsidiary, StoresOnline) (the
“Company”) and Brandon Lewis (“Executive”),  on July 3, 2007 with an effective
retroactive date as of April 1, 2007 (the “Effective Date”).  In consideration
of the mutual covenants and agreements hereinafter set forth, the Company and
Executive hereby agree as follows:

1.         EMPLOYMENT.

1.1.  The Company hereby employs Executive to serve as President and Chief
Operating Officer of Company and in such other capacities as may from time to
time be designated by the Board of Directors of the Company. The Company agrees
that Executive will report directly to Donald Danks (the “CEO”) or his
successor.

1.2  Executive’s term of employment will commence retroactively to April 1, 2007
and the contract shall conclude on March 30, 2009 (except for terms which by
their nature survive the termination of the agreement).

1.3  Executive shall perform such executive and managerial duties and
responsibilities customary to his office and those of other similarly situated
executives.  Without limiting the generality of the foregoing, as President and
Chief Operating Officer, the Executive shall have the responsibility and
authority (subject to the terms of this Agreement and the budget established by
Executive and the CEO), for the general supervision, direction and control of
the day-to-day operations of the business and the affairs of the Company.

2.         COMPENSATION.

2.1        Base Salary.  Executive shall be paid a base salary (the “Base
Salary”) at the annual rate of Four Hundred Thousand Dollars ($400,000).  The
Base Salary may be increased but not decreased.  The Base Salary shall be
payable in installments consistent with the Company’s payroll practices.

2.2       Non Compete and Non Solicitation Payment.   Executive will receive a
payment in consideration of the agreements relating to non competition, non
solicitation, non use of certain information and techniques included in this
agreement in the amount of $375,000 within fifteen (15) days of this agreement
being executed by the Company and the Executive.

2.3        Quarterly Bonus.   Executive will be entitled to receive a bonus of
$100,000 per quarter upon meeting targets established and agreed to by the
Compensation Committee of the Board of Directors.  The bonus shall be earned as
a result of the Company meeting or exceeding both the revenue and operating
profit targets established in the plan. The Bonus shall be paid within 15 days
of the Company filing the


--------------------------------------------------------------------------------


Quarterly or Annual periodic report with the SEC which includes the results for
the Quarter in which the bonus is earned.

2.4        Monthly Additional Revenue Bonus.   Executive will be entitled to
receive a monthly revenue bonus of 1% of profits earned by the Company from
sales which are not generated at either a preview or workshop presentation;
Executive will also receive 3% of profits earned by the Company from revenue of
new business which the Company may from time to time sell which is originally
licensed or otherwise provided from third parties. This  bonus shall be capped
at $200,000 in any  fiscal quarter of the Company.  The Bonus shall be paid
within 15 days of the close of each month.

2.5        Stock Options. Executive shall be granted, subject to approval by the
Board, which approval will not be unreasonably withheld, non-qualified options
to purchase shares of Common Stock of the Company under the Option Plan
established by the Company on at least an annual basis.

2.6        Payment.  Payment of all compensation to Executive hereunder shall be
subject to all applicable employment and withholding taxes and other customary
deductions.

3.         OTHER EMPLOYMENT BENEFITS.

3.1        Fringe Benefits. Executive shall receive the standard package of
fringe benefits provided to other executives of the Company.  Fringe benefits to
be included in this standard benefit package include, but are not limited to,
medical and dental insurance coverages, vacations, auto allowance, holidays and
sick leave.  Participation in some fringe benefit programs may be subject to
certain Executive contributions that may from time to time be applicable to such
programs.

3.2        No Other Benefits.  Executive understands and acknowledges that the
compensation specified in Sections 2 and 3 of this Agreement shall be in lieu of
any and all other compensation, benefits and plans.

4.         EXECUTIVE’S BUSINESS ACTIVITIES.

4.1        Professional Time.  Executive shall devote his full business time
attention and energy to the business and affairs of the Company and its
affiliates, as its business and affairs now exist and as they hereafter may be
changed.

2


--------------------------------------------------------------------------------


4.2        Prohibited Activity.

(a)       Executive covenants and agrees that during (i)  his employment with
the Company, and  (ii) for a period of one (1) year after termination of his
employment with the Company, he will not for any reason, without the prior
written consent of the Company, directly or indirectly, whether for his own
account or as a stockholder (other than as permitted by Section 4.2(c) below),
partner, joint venturer, director, officer, employee, consultant, lender,
advisor, and/or agent, of any person, firm, corporation, or other entity:

(1)       engage in activities or businesses that are substantially in
competition with the Company or any of its affiliates (in each case for the
purposes of this Section 4.2, the term “Company” shall be deemed to include any
successor entity to the Company)(“Competitive Activities”), including
(A) engaging in a business which involves (i) sales or any activity whatsoever
which pertains to  or otherwise relates  to or is otherwise held  in or through 
a seminar, (ii) the establishment or providing of any solution for building a
web-based business or any other product which the Company may now or may during
the term of this agreement sell or otherwise provide during the term of this
contact, (iii) the creation or maintenance of related web sites except that if
any activities or businesses were not engaged in by the Company or any of its
affiliates during the period of time that Executive was employed by the Company
and are not engaged in by the Company  or any of its affiliates at the time the
Executive’s employment by the Company terminates (collectively “Permitted
Activities”), the Executive may engage in any Permitted Activities
notwithstanding anything contained in this Agreement), (B) soliciting any
customer or prospective customer, supplier or vendor of the Company, or any of
its affiliates to  purchase or provide any goods or services of the type
provided by the Company, as applicable, from anyone other than the Company, or
any of its affiliates and (C) assisting any person or entity in any way to do,
or attempt to do, anything prohibited by clause (A) or (B) above; and

(2)       Establish any new business that engages in Competitive Activities.

 (b)        Executive also covenants and agrees that (i) during the Term of his
employment, and (ii) during the period ending on the second anniversary of the
date of the termination of his employment, he shall not at any time, without the
prior written consent of the Company, directly or indirectly, whether for his
own account or as a stockholder (other than as permitted by Section 4(c) below),
partner, joint venturer, director, officer, employee, consultant, lender,
advisor, and/or agent, of any person, firm, corporation, or other entity,
solicit, recruit or hire any employees of the Company or any of their affiliates
or persons who have worked or consulted and or acted as an agent  or independent
contractor for the Company or any of such affiliates, or solicit or encourage
any employee of the Company or any of their affiliates to leave the employment
of the Company, or any of such affiliates, as applicable.

(c)       Notwithstanding anything to the contrary contained in this
Section 4.2, the Company hereby agrees that the foregoing covenant shall not be
deemed

3


--------------------------------------------------------------------------------


breached by Executive solely as a result of the ownership by Executive of less
than an aggregate of 5% of any class of stock of a corporation engaged, directly
or indirectly, in Competitive Activities; provided that such stock is listed on
a national securities exchange or is quoted on the New York, American or  NASDAQ
National Market Systems.

(d)        Executive hereby declares, acknowledges and agrees that the foregoing
time limitations are reasonable and properly required for the adequate
protection of the business and the goodwill of the Company. In the event any
such time limitation is deemed to be unreasonable by any court of competent
jurisdiction, the Executive agrees to the reduction of such time limitation to
such period which such court shall deem reasonable Executive’s execution and
delivery of this Agreement has induced the Company to enter into this agreement.
Executive further acknowledges and understands that the provisions of this
section may limit Executive’s ability to earn a livelihood in a business similar
to the business of the Company but nevertheless agree and hereby acknowledge
that the consideration provided under this agreement is sufficient to justify
the restrictions contained in such provisions. In consideration thereof and in
light of Executive’s education, skills and abilities, Executive agrees that he
will not assert in any forum that such provisions prevent him from earning a
living or otherwise are void or unenforceable or should be held void or
unenforceable.

(e)       The parties acknowledge that in the event of a breach or threatened
breach of Section 4.2(a) or 4.2(b) above, the Company shall not have an adequate
remedy at law.  Accordingly, in the event of any breach or threatened breach of
Section 4.2(a) or 4.2(b) above, the Company shall be entitled to such equitable
and injunctive relief as may be available to restrain Executive and any
business, firm, partnership, individual, corporation or entity participating in
the breach or threatened breach from the violation of the provisions of
Section 4.2(a) or 4.2(b) above. Nothing in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available at law or in
equity for breach or threatened breach of Section 4.2(a) or 4.2(b) above,
including the recovery of damages.

                5.    Termination.

                        5.1  The Company may terminate this Agreement for cause
by giving the Executive written notice.  “Cause” shall mean gross negligence or
willful misconduct in the performance of Executive’s duties hereunder, willful
breach or habitual neglect of duties, defalcation, fraud, conviction of a
felony, or incarceration for not less than 30 consecutive days, all as
determined by the Board of Directors.  If the Executive disputes the Company’s
right to terminate this Agreement for Cause, the dispute shall be resolved in
accordance with the terms of this agreement.

                        5.2  The Company may terminate this Agreement if
Executive is mentally or physically disabled and such disability renders him
unable to perform his duties under this Agreement for 90 consecutive days in any
12-month period. During the term of this

4


--------------------------------------------------------------------------------


Agreement, the Company will take out a disability insurance policy providing
Executive commensurate compensation in the event of such a disability.

                          5.3  This Agreement may be terminated voluntarily by
the Executive by providing the Company with written notice specifying the date
of such termination not less than 90 days prior to the effective date of
termination.

                          5.4  The Company without Cause may terminate this
Agreement by providing Executive with written notice specifying the date of such
termination not less than 30 days prior to the effective date of termination.

     6.   Effect of Termination.

          6.1  If Executive’s employment hereunder is terminated without Cause
pursuant to Section 5.4, the Company shall (i) pay to Executive an amount equal
to Executive’s compensation as provided in Paragraphs 2(1) and 2(3)  from the
Company for the previous 12 months, plus the value of any accrued or unused
vacationt.  The Company shall thereafter have no further obligations under this
Agreement.

          6.2  If Executive’s employment hereunder is terminated pursuant to
Sections 5.1, 5.2 or 5.3, the Company shall pay to Executive the Base Salary
through the date of such termination, plus the value of any accrued or unused
vacation, and the Company shall thereafter have no further obligations to
Executive under this Agreement.

          6.3  If Executive’s employment is terminated as a result of the
expiration of the term of this Agreement, then the Company shall pay to
Executive the Base Salary through the expiration date, plus the value of any
accrued or unused vacation, and the Company shall thereafter have no further
obligations under this Agreement.

          6.4  Executive agrees and acknowledges that upon Executive’s
termination of employment with the Company pursuant to Section 5 of this
Agreement, Executive shall only be entitled to the severance payments and
benefits, if any, specified in Section 6 and such severance payments and
benefits shall be in lieu of all other severance payments and benefits which
might otherwise be payable to Executive by the Company.  Executive’s entitlement
to the severance payments and benefits described in Section 6 shall be
contingent on his execution of a separation agreement and release in terms
reasonably agreeable to the Company.

5


--------------------------------------------------------------------------------


   7.      OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY
            AND CONFIDENTIAL INFORMATION.

    7.1  All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Executive individually or in conjunction with others, or in an
manner used or developed by Company during Executive’s employment by or with
Company or any of its affiliates which relate to the business, products or
services of Employer or its affiliates (including, without limitation, all such
information relating to corporate opportunities, research, financial and sales
data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of speakers, the identity of partners or other persons or entities with
whom Company does business, the identity of key contacts within suppliers,
partners or entities with whom Company transacts any business  or part
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names, and marks), and all
correspondence, memoranda, notes, records, data or information, analyses, or
other documents (including, without limitation, any computer-generated,
computer-stored or electronically-stored materials) of any type embodying any of
such items, shall be the sole and exclusive property of Company or its
affiliates, as the case may be.

    7.2  Executive acknowledges that the businesses of the Company  is highly
competitive and that it has developed and owns valuable information which is
confidential, unique and specific to the Company (“Proprietary and Confidential
Information”) and which includes, without limitation, financial information;
marketing plans; business and implementation plans; engineering plans; prospect
lists; technical information concerning products, equipment, services and
processes; procurement procedures and pricing techniques; names and other
information (such as credit and financial data) concerning customers and
business affiliates; and other trade secrets, concepts, ideas, plans,
strategies, analyses, surveys and proprietary information related to the past,
present or anticipated business of the Company.  Executive further acknowledges
that protection of such Proprietary and Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position. Executive hereby agrees that Executive
will not, at any time during or after his employment by the Company, disclose to
others, permit to be disclosed, use, permit to be used, copy or permit to be
copied, any such Proprietary and Confidential Information (whether or not
developed by Executive and whether or not received as an employee) without the
prior written consent of the Board of Directors of the Company. Executive
further agrees to maintain in confidence any proprietary and confidential
information of third parties received or of which he has knowledge as a result
of his employment. The prohibitions of this Section shall not apply, however, to
information in the public domain (but only if the same becomes part of the
public domain through means other than a disclosure prohibited hereunder). The
above notwithstanding, a disclosure shall not be unauthorized if (i) it is
required by law or by a court of competent jurisdiction or (ii) it is in
connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which Executive’s legal rights and obligations as an employee or
under this Agreement are at issue; provided, however, that Executive shall, to
the extent practicable and lawful in any such events, give prior notice to the
Company of his intent to disclose any such Proprietary and Confidential
Information in such context so as to allow the Company or its affiliates an
opportunity (which Executive

6


--------------------------------------------------------------------------------


will not oppose) to obtain such protective orders or similar relief with respect
thereto as may be deemed appropriate.

           7.3  All written materials, records, data and information, analyses,
and other documents (including, without limitation, any computer-generated,
computer-stored or electronically-stored data and other materials), and all
copies thereof, made, composed or received by Executive, solely or jointly with
others, and which are in Executive’s possession, custody or control and which
are related in any manner to the past, present or anticipated business of the 
Company (collectively, the “Company Documents”) shall be and remain the property
of Employer, or its affiliates, as the case may be. Upon termination of
Executive’s employment with the Company, for any reason, Executive promptly
shall deliver the Company Documents, and all copies thereof, to Employer.

8.         ASSIGNMENT AND TRANSFER.  Executive’s rights and obligations under
this Agreement shall not be transferable by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void.  This
Agreement shall inure to the benefit of, and be enforceable by, any purchaser of
substantially all of the Company’s assets, any corporate successor to the
Company or any assignee thereof.

9.         NO INCONSISTENT OBLIGATIONS.  Executive is aware of no obligations,
legal or otherwise, inconsistent with the terms of this Agreement or with his
undertaking employment with the Company.

10.        MISCELLANEOUS.

10.1      Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties hereto and supersedes any prior or
contemporaneous written or oral agreements between them.

10.2      Amendment.  This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive).  Sections 4.2, 6, 7 and 10 shall survive termination of this
Agreement.

10.3      Severability.  If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.

10.4      Construction.  The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement.  The language in all parts of this Agreement
shall be in all cases construed according to its fair meaning and not strictly
for or against the Company or Executive.

7


--------------------------------------------------------------------------------


10.5      Rights Cumulative.  The rights and remedies provided by this Agreement
are cumulative, and the exercise of any right or remedy by either party hereto
(or by its successor), whether pursuant to this Agreement, to any other
agreement, or to law, shall not preclude or waive such party’s right to exercise
any or all other rights and remedies.

10.6      Nonwaiver.  No failure or neglect of either party hereto in any
instance to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance.  All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged and,
in the case of the Company, by an officer of the Company (other than Executive)
or other person duly authorized by the Company.

10.7      Remedy for Breach.  The parties hereto agree that, in the event of
breach or threatened breach of any covenants of Executive, the damage or
imminent damage to the value and the goodwill of the Company’s business shall be
inestimable, and that therefore any remedy at law or in damages shall be
inadequate.  Accordingly, the parties hereto agree that the Company shall be
entitled to injunctive relief against Executive in the event of any breach or
threatened breach of any of such provisions by Executive, in addition to any
other relief (including damages) available to the Company under this Agreement
or under law.  This Agreement shall be governed under the laws of the State of
 Utah and any action to enforce this Agreement must be commenced within the
State of Utah in Salt Lake County.

10.8      Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgement of complete transmission)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

if to the Company, to:

[to complete]

Telephone No.: (   )
Facsimile No.: (   )

if to Executive, to:
Brandon Lewis

Telephone No. (   )

8


--------------------------------------------------------------------------------


Facsimile No.: (   ) [to complete]

10.9      Assistance in Litigation.  Executive shall, during his employment and
after termination, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any litigation which it or any of its subsidiaries or affiliates
is, or may become, a party.  After the termination of his employment, any such
reasonable assistance will take into account Executive’s schedule and
commitments and Executive will be reimbursed for all out-of-pocket expenses
incurred in connection with any such assistance.

10.10      Execution.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but both of which together will constitute one
and the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

iMergent, Inc.

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

/s/ Brandon Lewis

 

 

 

Name:  Jeffrey G. Korn

 

 

 

 

Individual

 

 

 

Title:  Secretary

 

 

 

 

 

 

 

 

9


--------------------------------------------------------------------------------